Citation Nr: 9922252	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-17 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a cervical spine 
(neck) strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1980 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
RO, which denied claims of service connection for a right 
shoulder disorder and a cervical spine (neck) strain.  


REMAND

The Board initially notes that the veteran was separated from 
active duty in March 1988 and placed on temporary disability 
retired list on account of various disabilities not presently 
at issue, but including disability which was the result of 
injuries sustained in parachute jumps while in service.  This 
is significant because the veteran asserts that he acquired 
right shoulder and neck disorders in parachute jumps in 1983, 
1984, or 1985.  While his service medical records do not 
include (as detailed below) records prior to 1987, he has 
submitted a June 1991 Physical Evaluation Board report which 
shows a diagnoses of a right shoulder rotator cuff tear and a 
chronic cervical spine strain.  He has also submitted a 
statement from a former medic who indicated that the veteran 
had injured his shoulder in service.  Additionally, private 
treatment records dated in 1988 and 1999 indicate that the 
veteran's "shoulder problems" occurred during service 
consistent with the recitation of events as described by the 
veteran.  Under these circumstances, the Board finds that the 
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  VA therefore 
has a duty to assist the veteran in developing the facts 
pertinent to the claims.  


The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA fails in its duty to assist when an 
appellant makes reference to particular military bases where 
additional pertinent service medical records might exist, and 
VA makes no attempt to obtain any such records.  See Godwin 
v. Derwinski, 1 Vet.App. 419 (1991).  In the instant case on 
appeal, the veteran asserts that he sustained injuries to his 
right shoulder and neck in a parachute jump at Ft. Devins, 
Massachusetts in 1983, 1984, or 1985.  His claims file, 
however, includes only service medical records dated from no 
earlier than January 1987 to his separation from service in 
March 1988.  It is noted that the RO has made some effort to 
obtain copies of all of the veteran's service medical 
records, including a search at the United States Army 
Enlisted Records Center in Indiana, and the National 
Personnel Records Center (NPRC), to include the Army Reserve 
Personnel Center (ARPERCEN).  

Although responses from these agencies have been negative, 
the Board finds that additional effort should be made to 
locate any additional service medical records.  Accordingly, 
the RO should contact the NPRC and request and obtain 
documented verification of the veteran's dates of active 
duty, as well as a full set of copies of all service medical 
and hospital records, specifically to include all records 
dated from November 1980 to January 1987, including any entry 
and separation examination reports or histories.  If 
additional service medical records of the veteran are not 
available, then this should be certified by the NPRC, with 
documentation maintained in the VA claims file for use in the 
appeal.  Thereafter, efforts should be undertaken to contact 
the facilities where the veteran was allegedly treated during 
service for shoulder or neck injuries.  (If the above 
requested development yields no additional records, then the 
RO is reminded of the heightened duty to explain its findings 
where service medical records are unavailable or incomplete.  
See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).)  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  


1.  The RO should obtain and associate 
with the claims file records of any 
outstanding hospital or out-patient 
treatment of the veteran from the VA 
Medical Centers located at Altoona and 
Pittsburgh (University Drive), 
Pennsylvania, dated from March 1988 to 
the present, as well as any other VA 
treatment records identified by the 
veteran which are not currently 
associated with the veteran's claims 
file.  If any search for such records has 
negative results, that fact should 
clearly be documented in the claims 
folder.   

2.  The RO should enlist the aid of the 
veteran and his representative in 
securing copies of all private medical 
treatment records, including those from 
R. B. Slagle, M.D., and Huntington Bone 
and Joint Surgery, Inc., dated from March 
1988 to the present.  

3.  The RO should contact the NPRC to 
obtain copies of any and all associated 
service medical records, specifically to 
include medical and hospital records 
dated from November 1980 to January 1987.  
Copies of the RO's written request, and 
the NPRC's certified response, must be 
maintained in the claims file.  If no 
records are obtained, follow-up 
development should be undertaken in light 
of NPRC's response, including specific 
requests for records to service 
department facilities identified by the 
veteran where treatment was received for 
neck or shoulder problems in service.  
(The veteran's assistance should be 
enlisted in identifying such facilities.)

4.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record.  Among 

the evidentiary development that should 
be undertaken, an examination should be 
scheduled.  The examiner should review 
the record, take a detailed history of 
the veteran's injuries, and examine the 
veteran.  An opinion should be set forth 
as to the medical probabilities that neck 
or shoulder disability is attributable to 
military service or event(s) coincident 
therewith.  The examiner's opinion should 
be explained in light of the other 
opinions of record to the effect that 
disability of the kind experienced by the 
veteran is likely the result of in-
service injury described by the veteran 

5.  Thereafter, the RO should re-
adjudicate the claims for service 
connection for right shoulder and 
cervical spine disorders in light of all 
of the pertinent evidence of record (to 
include that associated with the claims 
file on remand), and all applicable legal 
authority.  If any decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  (The veteran is free to 
submit additional evidence and/or 
argument during the pendency of this 
remand.)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

